DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device Including an Optical Module Superposed on a Display Area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2021/0065625) in view of Jia (US PGPub 2019/0373166). 


a panel ([0078] and fig. 1A, display substrate) including a display area in which a plurality of pixels is arranged ([0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution)); and
an optical module (fig. 6, camera 111) superposed on the display area ([0385], the camera 111 is located at a side of the display substrate DP opposite to the light emitting side S0),
wherein the display area has a low-resolution area (fig. 6, second display sub-region A2) superposed on the optical module ([0385], an orthographic projection of a camera 111 on the display substrate DP falls within the second display sub-region A2) and a high-resolution area (fig. 6, first display sub-region A1) neighboring the low-resolution area ([0082], the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution). Because the pixel distribution density in the second display sub-region is low, components such as a camera, a sensor, an earpiece and the like can be arranged in the second display sub-region, that is, the screen-to-body ratio of the display substrate can be increased by increasing the light transmittance of the screen through reducing a partial pixel distribution density),
wherein, in the low-resolution area, unit pixels having a same size as those of the high-resolution area are arranged ([0326], first display sub-region A1, the transition display sub-region A3, and the second display sub-region A2, the shapes of the first sub-pixel 1, the second sub-pixel 2, and the third sub-pixel 3 can be substantially the same) in a lower pixel density than that of the high-resolution area ([0082], the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution)) and transmission areas are disposed adjacent to the unit pixels ([0077], in full-screen display technology, when an under-screen camera scheme is adopted, in order to improve a light transmittance of a region provided with the camera on a display screen/display substrate, a partial transparency is 
wherein unit pixels and transmission areas are arranged in different forms in a boundary area of the high-resolution area neighboring the low-resolution area according to slopes of the boundary area ([0228], In the display substrate provided by the embodiment of the present disclosure, as shown in FIG. 2A-2L, the display region of the display substrate includes not only a first display sub-region A1 and a second display sub-region A2, but also a transition display sub-region A3 located between the first display sub-region A1 and the second display sub-region A2; the transition display sub-region A3 has a preset width. For example, the light transmittance of the second display sub-region A2 is less than the light transmittance of the transition display sub-region A3. Thus, the transition display sub-region A3 can provide a transition of light transmittance from the first display sub-region A1 to the second display sub-region A2. For example, the light transmittance refers to a light transmittance for ambient light).
Wang discloses the low-resolution area having a circle shape however other shapes have been known including polygons. In a similar field of endeavor Jia discloses the low-resolution area ([0054], The display screen 2 may define a first display region 21 and a second display region 22. The first display region 21 may have a pixel density less than that of the second display region 22) having a polygonal shape ([0035], the first display region has a shape of a circle, an ellipse, or a polygon). 
In view of the teachings of Wang and Jia it would have been obvious to one of ordinary skill in the art to modify the circle shape region in Wang to be a polygonal shape as taught by Jia, since it is known that a perfect circle is nearly impossible to achieve in hardware and would consist of multiple vectors and since it is known by Jia that the shape of the display region could be selected from a multitude of shapes as a known guideline for designing the system. 

Regarding claim 2, Wang further discloses wherein the low-resolution area has an 
	Wang discloses the low-resolution area having a circular shape and Wang further discloses at [0079] that other shapes maybe be used for the second display sub-region. Additionally, as discussed above, Jia discloses a multitude of shape options, including polygons and circles, for the shape of the display region. Therefore, it would have been known to one of ordinary skill in the art to use an octagonal shape for the display region as a known alternative polygon when designing the system. 

Regarding claim 7, Wang further discloses wherein the low-resolution area includes one unit pixel per area of four unit pixels and a transmission area corresponding to three unit pixel areas ([0087], For example, according to the current resolution capability of the display substrate, the pixel distribution density of the second display sub-region is generally not less than 1/4 of the pixel distribution density of the first display sub-region. For example, the pixel distribution density of the second display sub-region is 1/2, 1/3 or 1/4 of the pixel distribution density of the first display sub-region. Of course, when the resolution of the display substrate can be made higher, the ratio of the pixel distribution density of the second display sub-region to the pixel distribution density of the first display sub-region can be set smaller).


wherein a timing controller included in the driver compensates for luminance by applying different weights for colors to image data of the low-resolution area ([0361], the data driver 102 is configured to provide a data signal Data to the pixel unit 101 according to an instruction of the controller 104), and
wherein the different color weights are derived using proportions of luminance for colors of the low-resolution area to those of the high-resolution area using results of measurement of luminance differences for colors in the low-resolution area in contrast to the high-resolution area ([0389], FIG. 7 is a schematic diagram of an image to be displayed in a driving method of a display substrate according to an embodiment of the present disclosure. For example, the third pixel unit 30 corresponds to two adjacent pixels PX1 and PX2 in the image to be displayed; the pixel PX1 includes three sub-pixels of different colors; the pixel PX2 includes three sub-pixels of different colors; and the first sub-pixel, the second sub-pixel and the third sub-pixel adjacently arranged in the third pixel unit 30 respectively display a corresponding sub-pixel with a higher brightness, of a same color, of the pixels PX1 and PX2 in the image to be displayed, thereby further improving the brightness of the second display sub-region A2).

Regarding claim 11, Wang further discloses wherein the timing controller converts input 3-color data for the low-resolution area into 4-color data, applies the color weights to the converted 4-color data to generate corrected 4-color data, converts the corrected 4-color data into corrected 3-color data, and outputs the corrected 3-color data ([0262], the size and position of RGBG arrangement are still adopted in the transition display sub-region A3, but the number of the green sub-pixels is reduced to one, such that the RGBG arrangement actually becomes real RGB arrangement, which is gradually transited to the first display sub-region A1. Therefore, the boundary between the second display sub-region A2 and the first display sub-region 01 can be effectively alleviated, and the boundary dividing line problem of the display substrate can be avoided. The number of the rows in the second display sub-region A2 and the transition display sub-region A3 can be determined by specific situations).



Regarding claim 13, Wang further discloses wherein the timing controller performs de-gamma processing on the color weights and applies the de-gamma processed color weights to the converted 4-color data ([0416], determining the target grayscale based on a formula which includes a variable as Gamma represents a gamma value of the display substrate).

Regarding claim 14, Wang further discloses wherein a red weight and a blue weight among the color weights are greater than a green weight ([0262], the size and position of RGBG arrangement are still adopted in the transition display sub-region A3, but the number of the green sub-pixels is reduced to one, such that the RGBG arrangement actually becomes real RGB arrangement, which is gradually transited to the first display sub-region A1. Therefore, the boundary between the second display sub-region A2 and the first display sub-region 01 can be effectively alleviated, and the boundary dividing line problem of the display substrate can be avoided. The number of the rows in the second display sub-region A2 and the transition display sub-region A3 can be determined by specific situations), and a white weight is greater than the green weight and less than the blue weight ([0447], weight coefficients to determine grayscale values).

Regarding claim 15, Wang further discloses wherein the timing controller derives a maximum gray range that is able to be compensated using the color weights using a ratio of a number of unit pixels per mask area of the low-resolution area to a number of unit pixels per mask area of the high-resolution area in image data of the low-resolution area, and performs luminance compensation on grays equal to or greater than 0 gray and equal to or less than the maximum gray range that is able to be compensated using the color weights ([0378], a maximum brightness of the first display sub-region A1 can reach 700 .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jia further in view of Yeke Yazandoost et al. (US PGPub 2019/0310724). 

Regarding claim 3, the combination of Wang and Jia does not disclose wherein the plurality of boundary areas of the high-resolution area includes first and second boundary areas disposed along a first direction and facing each other along a second direction that is transverse to the first direction, wherein the first and second boundary areas include one unit pixel per area of two unit pixels and a transmission area corresponding to each unit pixel area positioned along the first direction, and wherein a position of a transmission area per area of two unit pixels in the first boundary area is opposite to a position of a transmission area per area of two unit pixels in the second boundary area.
In a similar field of endeavor of display devices, Yeke Yazandoost discloses wherein the plurality of boundary areas of the high-resolution area includes first and second boundary areas disposed along a first direction and facing each other along a second direction that is transverse to the first direction,
wherein the first and second boundary areas include one unit pixel per area of two unit pixels and a transmission area corresponding to each unit pixel area positioned along the first direction, and
wherein a position of a transmission area per area of two unit pixels in the first boundary area is opposite to a position of a transmission area per area of two unit pixels in the second boundary area ([0120] and fig. 5B, subpixel group 502 and subpixel group 514 would form an octagon shape around an inter-pixel area 516 where the diagonals would be considered the first and second boundary areas). 
In view of the teachings of Wang, Jia and Yeke Yazandoost, it would have been obvious to one of ordinary skill in the art to modify the system of Wang and Jia to include the boundaries of Yeke Yazandoost for the purpose of substituting known boundary shapes to achieve expected and intended results. 

Regarding claim 4, Wang, Jia and Yeke Yazandoost further discloses wherein the plurality of boundary areas of the high-resolution area includes third and fourth boundary areas disposed along a first diagonal direction at a slope of 45° to the first direction and fifth and sixth boundary areas disposed in a second diagonal direction at a slope of 135° to the first direction,
wherein the third and fourth boundary areas include one unit pixel per area of two unit pixels and a transmission area corresponding to each unit pixel area positioned along the first diagonal direction, and the fifth and sixth boundary areas include one unit pixel per area of two unit pixels and a transmission area corresponding to each unit pixel area positioned along the second diagonal direction, and
wherein the transmission area per area of two unit pixels is disposed at the same position in the third to sixth boundary areas (Yeke Yazandoost: fig. 5B, the octagonal shape surrounding inter-pixel area 516 with the boundaries on the top, bottom and sides).

Regarding claim 5, Wang, Jia and Yeke Yazandoost, further discloses wherein the plurality of boundary areas of the high-resolution area includes seventh and eighth boundary areas disposed along the second direction and facing each other along the first direction,
wherein the seventh and eighth boundary areas include one unit pixel per area of four unit pixels and a transmission area corresponding to each unit pixel area positioned in the y-axis direction, and
wherein a position of a transmission area per area of four unit pixels in the seventh boundary area is different from a position of a transmission area per area of four unit pixels in the eighth boundary area (Yeke Yazandoost: fig. 5B, the octagonal shape surrounding inter-pixel area 516 with the boundaries to the opposite of the original diagonals).

Regarding claim 6, the combination of Wang, Jia and Yeke Yazandoost further discloses wherein a transmission area of the seventh boundary area is positioned in the area of the first unit pixel per area of four unit pixels in the seventh boundary area, and a transmission area of the eighth boundary area is positioned in the area of the fourth unit pixel per area of four unit pixels in the eighth boundary area (Yeke .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jia further in view of Liu (US PGPub 2020/0066809). 

Regarding claim 8, the combination of Wang and Jia discloses the area of low-resolution superposed on the optical module, however Wang and Jia are silent regarding the size of the low-resolution area compared to the size of the optical module
In a similar field of endeavor, Liu discloses wherein the area of the low-resolution area is larger than the area of a region where the low-resolution area is superposed on the optical module ([0103]-[0105] and fig. 10, the present disclosure also provides a display apparatus including: a display screen 30 including a first region 100 and a second region 200, the first region having a physical pixel density smaller than that of the second region; and an under-screen photosensitive module 31 capable of sensing light coming through a first region of the display screen).
In view of the teachings of Wang, Jia and Liu, it would have been obvious to one of ordinary skill in the art to modify the size of the low-resolution area in Wang and Jia to be larger than the optical module, as taught by Liu, for the purpose of optimizing user experience by omitting the need to have a non-display region above the active display region (Liu: [0035]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jia further in view of Cho et al. (US PGPub 2018/0165533). 

Regarding claim 9, the combination of Wang and Jia discloses an optical module, a low-resolution area, however multiple optical modules and multiple low-resolution areas is a known alternative. 
In a similar field of endeavor of display devices, Cho discloses comprising:
a plurality of optical modules including the optical module; and

wherein the plurality of low-resolution areas is superposed on the plurality of optical modules ([0089], The first region may include a plurality of first pixels, the second region may include a plurality of second pixels, the plurality of first pixels and the plurality of second pixels have the same structure and shape, and the plurality of first pixels may have resolution lower than that of the plurality of second pixels; fig. 6 and [0115], the display region 601 may be divided into a first region in which at least one biometric sensor is disposed, and a second region other than the first region. The second region may be a region in which the biometric sensor is not disposed. For example, a region denoted by reference numerals 611 and 621 in FIG. 6 may be a first region as a region in which a biometric sensor is disposed. Alternatively, the region denoted by reference numeral 601 in FIG. 6 may be the second region as the region in which the biometric sensor is not disposed).
In view of the teachings of Wang, Jia and Cho it would have been obvious to one of ordinary skill in the art to include multiple low-resolution areas as taught by Cho in the system of Wang and Jia for the purpose of improving user experience by including multiple sensors in multiple locations on a display screen. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jia further in view of Clarke et al. (US PGPub 2020/0211507). 

Regarding claim 16, the combination of Wang and Jia does not disclose wherein the timing controller performs luminance compensation on high-gray data exceeding the maximum gray range that is able to be compensated by applying smoothing processing of gradually reducing luminance from the high-resolution area to the low-resolution area to the high-gray data.
In a similar field of endeavor of display devices, Clarke discloses wherein the timing controller performs luminance compensation on high-gray data exceeding the maximum gray range that is able to be compensated by applying smoothing processing of gradually reducing luminance from the high-resolution area to the low-resolution area to the high-gray data ([0119], the boundaries between regions 
In view of the teachings of Wang, Jia and Clarke, it would have been obvious to one of ordinary skill in the art to modify the system of Wang and Jia to include the smoothing process of Clarke, for the purpose of using known methods of improving display quality and enhancing user experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US PGPub 2021/0065606) discloses a method of driving a display panel (fig. 1) and “Referring to FIGS. 2 and 3, a camera module 200 may be disposed under the first display region FDR in the display panel 100, and the camera module 200 may capture an image through the first display region FDR of the display panel 100. In an example embodiment, a sensor module may be disposed under the first display region FDR in the display panel 100, and the sensor module may provide a sensing capability through the first display region FDR. Referring to FIG. 4, transparent regions TR through which the light passes and unit pixels Pc that perform an image displaying operation may be disposed in the first display region FDR, and unit pixels Pn that perform the image displaying operation may be disposed in the second display region SDR” ([0044]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693